EXHIBIT 10.38




DEFERRED COMPENSATION AGREEMENT







This Agreement, made this __________ day of __________, by and between Madison
Gas and Electric Company, located in Madison, Wisconsin, (hereinafter referred
to as "MG&E"); and __________ (hereinafter referred to as the "Employee").  

WITNESSETH:

WHEREAS, the Employee is employed as an Officer of MG&E; and

WHEREAS, the Employee has rendered valuable services to MG&E; and

WHEREAS, MG&E desires to benefit from the Employee's continuing loyalty, service
and counsel and to assist the Employee in providing for retirement as well as
the contingencies of disability and death.

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, it is hereby agreed as follows:

SECTION 1.

a.

MG&E agrees to employ the Employee and the Employee agrees to serve MG&E in such
capacity or capacities as designated from time to time by the Board of Directors
of MG&E (hereinafter referred to as the "Board"), beginning on the date hereof,
and continuing until terminated by either party for any reason, including the
resignation by the Employee, or the reclassification of the Employee by the
Board, from the position as an Officer of the Company.




b.

The Employee agrees to devote his/her business time, attention, skill and
efforts during the term of his/her employment, to the faithful and diligent
performance of his/her duties to MG&E, and that he/she will at all times serve
and further the best interests of MG&E to the best of his/her abilities.

SECTION 2.

MG&E shall pay the Employee during his/her term of employment with MG&E, such
monthly salary as the Board may determine from time to time, together with
deferred compensation payable hereunder, as provided in Section 5 hereof.

SECTION 3.

The Board may, from time to time, appoint and delegate to an administrative
Committee, (hereinafter referred to as the "Committee"), consisting of one or
more officers or employees of MG&E named by the Board, the duty of administering
the terms and conditions of this Agreement, except for Section 1 a., Section 2
and Section 10 hereof.  Actions taken by the Committee shall be binding on MG&E
and the Board, and the Employee directly affected thereby.  In the absence of
such a Committee, the Board shall administer this Agreement.





-1-




--------------------------------------------------------------------------------

SECTION 4.

a.

MG&E shall establish a bookkeeping reserve for the Employee (hereinafter called
"Deferred Compensation Account").  The Deferred Compensation Account shall serve
solely as a device for determining the amount of deferred compensation to be
paid to the Employee at the later time herein provided, and shall not constitute
or be treated as a segregated trust fund of any kind, it being expressly
provided that the amounts credited to the Deferred Compensation Account shall be
and remain the sole property of MG&E; and shall at all times continue to be part
of MG&E's general funds.  The Employee and any designated beneficiary hereunder
shall have no proprietary rights of any nature whatsoever with respect to the
Deferred Compensation Account, unless and until such time as a payment is made
to the Employee from the amounts credited to the Deferred Compensation Account
as hereinafter provided, and then only as to the amount of such payment, and
only to the extent of any unsecured general creditor of MG&E.

b.

Commencing on __________ and ending on __________, and each succeeding calendar
year during the term of Employee's employment, MG&E shall credit to the
Employee's Deferred Compensation Account the amount or portion of the Employee's
compensation for each calendar month as the Employee has previously designated
in writing.

c.

With respect to any calendar month, the Employee shall, subject to approval by
the Committee, have the right to change the amount of his/her compensation
designated to be deferred, provided that, the Employee must notify MG&E in
writing at least thirty (30) days prior to the beginning of the month the change
is to be effective that he/she desires to change the amount or portion of
compensation to be deferred.

d.

For each calendar month during the term of this Agreement, amounts credited to
the Employee’s Deferred Compensation Account shall earn interest as follows:

(1)

for periods prior to September 1, 1991, at the rate quoted at the close of the
preceding June 30 or December 31, as applicable, on U.S.  Treasury Bills having
a 26-week maturity, compounded monthly, provided however, that in no event shall
the interest rate be less than six percent (6%) per annum; and

(2)

for periods on and after September 1, 1991, at the rate quoted at the close of
the preceding June 30 or December 31, as applicable, on U.S. Treasury Bills
having a 26-week maturity, increased by one percentage point, compounded
monthly, provided however, that in no event shall the interest rate be less than
seven percent (7%) per annum.

SECTION 5.

a.

Payments from the Deferred Compensation Account, pursuant to Section 6
hereunder, shall commence upon the Employee's termination of active employment
with MG&E for any reason, subject to the modifications stated elsewhere in this
Section 5.

b.

If the Employee's employment is terminated because of death, or if a terminated
Employee dies prior to receiving his/her entire Deferred Compensation Account
balance, the unpaid balance, unless otherwise designated, will be paid in a lump
sum to the same beneficiary the Employee has designated under the MG&E Group
Life Insurance Plan.  Such beneficiary designation and lump sum method of
payment may be changed by the Employee in writing delivered to MG&E prior to
his/her death.  If the Employee does not designate a beneficiary, or if no
designated beneficiary survives the Employee, then the balance of the Deferred
Compensation Account shall be paid as promptly as possible in a lump sum to the
Employee's estate.  Upon the death of a surviving beneficiary who is entitled to
receive or is receiving the Employee's unpaid balance, payment shall be made as
promptly as possible in a lump sum to the estate of such beneficiary.

c.

In the event that the Employee becomes disabled while in the employment of MG&E,
he/she will be considered as terminated, with respect to this plan, and payments
from the Deferred Compensation Account shall begin as soon as practically
possible.  The Employee shall be deemed to have become disabled for these
purposes, if the Employee is in fact receiving disability benefits under the
MG&E Long Term Disability Plan, or if the Employee otherwise satisfies the
disability criteria established under said Plan.





-2-




--------------------------------------------------------------------------------




d.

Notwithstanding anything herein to the contrary, the Committee shall have the
right, with the consent of the Employee of his/her Personal Representative, to
make reasonable variations in both the manner and time of payment provided
herein, all as it may deem appropriate because of emergency or extreme economic
hardship on the part of the employee, or as such variation would serve the
interest of MG&E.

SECTION 6.

a.

Prior to commencement of payments from the Deferred Compensation Account,
Employee may elect to have amounts credited to his/her Account, paid to him/her
in any of the following ways:

(1)

In a lump sum; or

(2)

In annual or semi-annual installments over a period of fifteen (15) years or
less.

b.

The Employee's election shall be filed in writing with the Committee and may be
changed at any time by similar action prior to the time payments are to
commence.  In the event that Employee fails to make a valid election, payments
from the Deferred Compensation Account shall be made in accordance with Section
6 a.(1) or 6 a.(2) whichever is selected by the Employee or the Employee's
beneficiaries, subject to approval by the Committee.

c.

The first installment payment, referred to herein, shall be paid on the first
day of the month next following Employee's date of termination of employment.
 If the Employee's employment is terminated because of death, installment
payments elected to be made to a designated beneficiary shall commence on the
first day of a month selected by the Committee, but not later than three months
after the Employee's date of death.

d.

Wherever installment payments are referred to or provided for in this Agreement,
interest on the unpaid balance from time to time outstanding in the Deferred
Compensation Account, shall continue to accrue and be credited as provided for
in Section 4 d. of this Agreement.

SECTION 7.

Any amount payable from the Deferred Compensation Account shall not be subject
in any manner to alienation, sale, transfer, assignment, pledge, attachment,
garnishment or encumbrance of any kind, by will, or by inter vivos instrument.

SECTION 8.

Every person receiving or claiming payments hereunder shall be conclusively
presumed to be mentally competent until the date on which the Committee receives
a written notice, in form and manner acceptable to the Committee, that such
person is incompetent and that a guardian, conservator, or other person legally
vested with the care of his/her estate has been appointed.  In such event
payments shall be made to such guardian or conservator, provided that proper
proof of appointment and continuing qualification is furnished in a form and
manner acceptable to the Committee.  Any such payment so made shall be a
complete discharge of any liability therefor.

SECTION 9.

Nothing contained herein shall be construed as giving to the Employee any right
to be retained in the service of MG&E, limiting in any way the right of MG&E to
terminate the Employee's employment at any time, or evidencing any agreement or
understanding, express or implied, that MG&E will employ the Employee in any
particular position or at any particular rate of compensation.





-3-




--------------------------------------------------------------------------------

SECTION 10.

The Board of MG&E reserves the right to amend, modify, terminate, or discontinue
this Agreement at any time; provided, however, no such action shall reduce the
then amount credited to the Deferred Compensation Account or change the time and
manner of payment of such amount determined in accordance with the provisions of
Section 5 hereof, or reduce the amount to be credited in accordance with Section
4 hereof on the balance from time to time of the Deferred Compensation Account,
without the consent of the Employee, if living, or his/her designated
beneficiary or beneficiaries, if the Employee is not living.  Neither MG&E nor
any officer or director of MG&E shall be liable for any act or failure to act
hereunder, except from gross negligence or fraud.

SECTION 11.

This Agreement shall be binding upon and inure to the benefit of MG&E, its
successors and assigns, and the Employee and his/her heirs, Personal
Representatives, and legal representatives.

SECTION 12.

This Agreement shall be construed, administered and governed in all respects
under and by the laws of the State of Wisconsin.

IN WITNESS WHEREOF, MG&E has caused this Agreement to be executed by its duly
authorized officers and the Employee has hereunto set his/her hand and seal as
of the date first above written.




MADISON GAS AND ELECTRIC COMPANY










By: ____________________________________________________




Attest: __________________________________________________







EMPLOYEE










By: ____________________________________________________








-4-


